Name: 82/16/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community meeting within the Council of 21 December 1981 extending the time limit of the provisional arrangements applicable to trade between Greece and the ACP States for products covered by that Community
 Type: Decision
 Subject Matter: nan
 Date Published: 1982-01-14

 Avis juridique important|41982D001682/16/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community meeting within the Council of 21 December 1981 extending the time limit of the provisional arrangements applicable to trade between Greece and the ACP States for products covered by that Community Official Journal L 009 , 14/01/1982 P. 0027 - 0027*****DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY MEETING WITHIN THE COUNCIL of 21 December 1981 extending the time limit of the provisional arrangements applicable to trade between Greece and the ACP States for products covered by that Community (82/16/ECSC) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL, Whereas the Member States have concluded amongst themselves the Treaty establishing the European Coal and Steel Community; Whereas a Protocol to the Agreement between the Member States of the European Coal and Steel Community and the ACP States following the accession of the Hellenic Republic to the Community was signed on 8 October 1981; Whereas, pending the entry into force of that Protocol, the Community should in the light thereof, extend autonomously from 1 January 1982 the provisional arrangements applicable to trade between Greece and the ACP States as established for the products covered by the European Coal and Steel Community by Decision 81/57/ECSC (1) and extended by Decisions 81/249/ECSC (2) and 81/475/ECSC (3), In agreement with the Commission, HAVE DECIDED AS FOLLOWS: Article 1 The provisional arrangements laid down in Decision 81/57/ECSC for trade between Greece and the ACP States shall remain in force from 1 January 1982 until the date of entry into force of the Protocol to the Agreement between the Member States of the European Coal and Steel Community and the ACP States following the accession of the Hellenic Republic to the Community, and not later than 30 June 1982. Article 2 Member States will take the necessary measures to implement this Decision. Done at Brussels, 21 December 1981. The President N. RIDLEY (1) OJ No L 53, 27. 2. 1981, p. 65. (2) OJ No L 118, 30. 4. 1981, p. 51. (3) OJ No L 179, 1. 7. 1981, p. 15.